Name: Commission Regulation (EEC) No 967/91 of 19 April 1991 laying down detailed rules for the application of Council Regulation (EEC) No 307/91 on reinforcing the monitoring of certain expenditure chargeable to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: EU finance;  information technology and data processing;  employment; NA;  management
 Date Published: nan

 No L 100/18 Official Journal of the European Communities 20 . 4. 91 COMMISSION REGULATION (EEC) No 967/91 of 19 April 1991 laying down detailed rules for the application of Council Regulation (EEC) No 307/91 on reinforcing the monitoring of certain expenditure chargeable to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 307/91 on reinforcing the monitoring of certain expenditure chargeable to the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ('), and in particular Article 7 thereof, Whereas Regulation (EEC) No 307/91 provides specifi ­ cally that the Community is to contribute to the financ ­ ing of certain expenditure incurred by the Member States for the remuneration of additional personnel and the cost of training, briefing and equipping the staff of the depart ­ ments involved in the reinforcement measures ; whereas the detailed rules of application should specify certain expenditure eligible for Community assistance in order to ensure uniform application of the scheme ; Article 1 1 . The flat-rate amount representing salaries and travel costs referred to in Article 4 of Regulation (EEC) No 307/91 is fixed at ECU 28 500 per person per annum. 2. 'Data-processing and office 'equipment' as referred to in Article 5 of Regulation (EEC) No 307/91 , shall mean all data-processing equipment, including software, telecommunications equipment such as telephones, telex and fax machines and the costs of installing such equip ­ ment, not including the usual office equipment and furni ­ ture . 3 . 'Transport equipment', as referred to in Article 5 of Regulation (EEC) No 307/91 , shall mean any vehicle used to transport persons and directly used for carrying out the checks.Whereas the fixing of the flat-rate amounts to be used throughout the Community to indicate the expenditure incurred on remuneration should be specified ; Whereas the Community contribution also applies to expenditure incurred by the Member States for monitor ­ ing work entrusted to approved surveillance firms and laboratories ; whereas both the rules governing the approval of such firms and laboratories and the expendi ­ ture eligible for Community financing should therefore be specified ; Whereas the rules governing the monitoring agencies which the Member States may set up should be specified ; Article 2 The training and briefing costs referred to in the second indent of Article 1 ( 1 ) and the second indent of Article 2 ( 1 ) of Regulation (EEC) No 307/91 shall comprise all actual expenditure arising from the organization of train ­ ing courses and seminars of at least one day's duration, including the fees of the trainers, the travel costs of the agents attending and the documentation provided, as well as the cost of disclosing specialized information . Article 3 1 . Before 31 January each year, the Member States shall inform the Commission whether they intend to apply for the Community financing provided for in Articles 1 and 2 of Regulation (EEC) No 307/91 , and shall provide details of estimated expenditure for the calendar year in question together with a request for an advance payment, pursuant to Article 6 of that Regulation, before 31 March, For the first year of application, Member States shall make these notifications before 30 June 1991 . Estimates shall be drawn up in accordance with the table in the Annex. Whereas the Commission allocates the amount of the Community contribution each year among the Member States which so request ; whereas the conditions for making and sending this request should be laid down ; Whereas it is necessary to specify the content of the report sent by the Member States, on the basis of which the Commission will make its annual assessment of the results of the reinforcement measures : (') OJ No L 37, 9 . 2 . 1991 , p. 5 . 20. 4. 91 Official Journal of the European Communities No L 100/ 19 2. Within three months of receiving the estimates referred to in paragraph 1 , the Commission shall examine the declarations and, on the basis of the information given, make an advance payment to the Member State to be deducted from the definitive amount of its contribu ­ tion . The Commission shall, where appropriate , inform the Member States in question of any expenditure which is not eligible for Community financing. 3 . Not later than 1 5 May each year, each Member State shall present the Commission with a statement of the expenditure incurred during the previous year. This statement shall be drawn up in accordance with the table in the Annex. 4. In accordance with Article 6 of Regulation (EEC) No 307/91 , within six months of the date of receipt of the statement of expenditure, the Commission shall decide on the amount representing the expenditure borne by the Community. That amount shall be paid to the Member State, less the advance payment referred to in paragraph 2. 5. If the advance payment made pursuant to paragraph 2 is greater than the amount of incurred expenditure to be borne by the Community, the Member State shall repay the amount overpaid, either by deducting it from the advance payment for the following year or by reim ­ bursement. 6. Where a Member State has expressly informed the Commission, in accordance with paragraph 1 , of its inten ­ tion not to request Community financing, the Commis ­ sion shall allocate the amounts not taken up among the Member States which have requested financing, as provided for in Articles 1 (2) and 2 (1 ) of Regulation (EEC) No 307/91 . They shall , in particular, verify that the surveillance firm or laboratory in question has at least five years' experience in the fields concerned and has enough staff, equipment and facilities to carry out the specific inspection tasks or analyses likely to be entrusted to it. Approved surveillance firms and laboratories shall under ­ take to undergo all inspections by the competent author ­ ities of the Member State . Where one or more conditions of approval are no longer fulfilled, in particular where there is evidence of a conflict of interests within the meaning of Article 1 (3) of Regula ­ tion (EEC) No 307/91 , approval shall be withdrawn. In cases where approval is withdrawn, approval may be restored to the natural or legal person in question when the conditions are fulfilled. Member States shall inform the Commission of the names and particulars of the firms and laboratories which have been granted approval . They shall also communicate the details of firms from which approval has been with ­ drawn, together with the reasons for such withdrawal. 2. The costs referred to in Article 1 ( 1 ) of Regulation (EEC) No 307/91 arising from the checks and/or analyses entrusted to approved surveillance firms and laboratories shall be itemized by the latter in detailed invoices. Member States shall, where necessary, carry out random checks on the justification for such costs . Article 6 1 . In accordance with Article 2 ( 1 ) of Regulation (EEC) No 307/91 , Member States may set up agencies entrusted with the monitoring of one or more of the measures referred to in paragraph 2 or with the detection and prosecution of fraud and irregularities connected with those measures. The creation of such agencies shall be notified specifically to the Commission . Such notification shall be accompanied by a detailed programme of activities and a budget estimate concerning the tasks entrusted to the agency throughout the period of application . The Commission shall inform the Member State of any observations before the end of the month following receipt of the notification. 2 . Member States shall invest in the agency all the powers necessary for the execution of the tasks referred to in paragraph 1 . It shall be composed of the number of suitably qualified agents necessary to enable it to execute those tasks. 3 . The expenditure of the agency shall be the subject of estimates and declarations to be forwarded each year to the Commission as provided for in Article 3 . Such expen ­ diture shall be borne by the Community as provided for in that Article. Article 4 1 . Member States shall keep all payment dossiers and supporting documents relating to the expenditure incurred pursuant to Articles 1 and 2 of Regulation (EEC) No 307/91 for a period of at least three years after the financial year in question . 2. The agents of the Commission shall have access to the dossiers and supporting documents referred to in paragraph 1 . Article 5 1 . For the purposes of approving the approved surveil ­ lance firms and laboratories referred to in Article 1 of Regulation (EEC) No 307/91 , Member States shall ensure that the principles set out in paragraph 3 of that Article are respected. No L 100/20 Official Journal of the European Communities 20. 4. 91 specifying each time the sector, measure or type of opera ­ tion concerned. The drawing up of this report shall not affect the applica ­ tion of Article 3 of Council Regulation (EEC) No 595/91 ('). Article 7 Not later than 30 June each year the Member States concerned shall forward to the Commission a report on the application of this Regulation during the previous year, in accordance with Article 9 of Regulation (EEC) No 307/91 . The report shall describe the sectors in which reinforce ­ ment measures are being taken, and the detailed rules governing the measures initiated or continued during the period in question. It shall set out the results already obtained, in particular the number of additional checks carried out and the number of irregularities and cases of fraud discovered, Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 67, 14. 3 . 1991 , p. 11 . 20. 4. 91 Official Journal of the European Communities No L 1.00/21 ANNEX ANNUAL ESTIMATE/DECLARATION^) OF EXPENDITURE REQUIRED TO CARRY OUT THE MEASURE INTRODUCED UNDER REGULATION (EEC) NO 307/91 YEAR 19 .. AMOUNTS IN NATIONAL CURRENCY 1 . REMUNERATION OF AGENTS (Article 4) 1 . 1 . SALARIES : Number of agents occupying supplementary posts created after the entry into force of Regulation (EEC) No 307/91 ( 1 . 3 . 1991 ): Total salaries in national currency : (flat rate) x (number of agents) = 1.2. COMMUNITY CONTRIBUTION : (total expenditure) x % = 2. TRAINING COSTS (Articles 1 and 2) 2.1 . DESCRIPTION : Type of measure date place number of participants expenditure Total 2.2. COMMUNITY CONTRIBUTION : (total expenditure) X % = 3 . EQUIPMENT COSTS (Article 5) 3.1 . DESCRIPTION (indicate whether purchase or hire): Type of equipment destination/ utilization unit price quantity expenditure I Total (') Delete as appropriate. No L 100/22 Official Journal of the European Communities 20. 4. 91 3.2. COMMUNITY CONTRIBUTION : (total expenditure) x % = 4. COSTS ARISING FROM THE WORK CARRIED OUT BY APPROVED SURVEILLANCE FIRMS AND/OR LABORATORIES (last indent of Article 1 ( 1 ) 4.1 . WORK CARRIED OUT BY APPROVED SURVEILLANCE FIRMS : Company name operationchecked place duration number of agents expenditure Total 4.2 . WORK CARRIED OUT BY APPROVED LABORATORIES : Name of lab. type of analysis product destination expenditure Total 4.3 . COMMUNITY CONTRIBUTION : (total expenditure 4.1 + 4.2) X % = 5. TOTAL COMMUNITY CONTRIBUTION ( 1.2 + 2.2 + 3.2 + 4.3) = BANK OR OFFICE ACCOUNT : The expenditure for which a Community contribution is requested was/will be (') incurred between and as provided for in Articles 1 , 2, 4 and 5 of Regulation (EEC) No 307/91 . (Stamp and signature of competent authority) (') Delete as appropriate .